Mr. PRESIDING JUSTICE GEORGE J. MORAN, dissenting: Since defendant’s instruction number 6 was a peremptory instruction, it had to be correct in all respects and any error in it could not be cured by other instructions. The majority opinion states: “We find it of no consequence that the standard was furnished through a separate definitional instruction, rather than in the instruction which set out plaintiff’s burden of proof.” This holding is in direct conflict with previous rulings of our supreme court. This is made abundantly clear by the language contained in Hanson v. Trust Co. (1942), 380 Ill. 194, 197-98: “Plaintiff contends that the vice of the instruction was cured by other instructions when they are considered as a series. It is well established that the law applicable to different questions may be stated in separate instructions and that the entire law applicable to all the questions involved in the case need not be stated in each. In such cases, they supplement each other and if they fairly present the law of the case when considered as a series, it is deemed sufficient. But the rule is different where an instruction directs a verdict for either party or amounts to such a direction, then in such case it must necessarily contain all the facts which will authorize the verdict directed. [Citations.] When a peremptory instruction omits a fact or circumstance essential to recovery, the law is that such error in the instruction cannot be cured by any other instruction in the series of instructions. [Citations.] In making the contention that the error in the instruction was cured by other instructions given, plaintiff relies upon cases such as Minnis v. Friend, 360 Ill. 328, and People v. Falley, 356 id. 545, where it was held that no instruction need state all the law in a case but that it was sufficient if the instructions, when taken as a series, correctly advised the jury as to the law applicable to the case. The distinction between the instructions involved in those cases and the one in the instant case is that this directs a verdict while the others do not.” I dissent for another reason. This petition for leave to appeal should never have been allowed because it violated the Supreme Court Rules. Supreme Court Rule 306(a)(1) provides: “An appeal may be taken from an order of the circuit court granting a new trial only on the allowance by the Appellate Court of a petition for leave to appeal. The petition shall contain a statement of the facts of the case, supported by references to the record, and of the grounds for the appeal.” (Ill. Rev. Stat. 1977, ch. 110A, par. 306(a)(1).) The petition for leave to appeal did not contain a statement of the facts of the case so that we could determine for ourselves who was at fault in this accident. There may have been other errors in the record which would have allowed the trial court to grant the motion for a new trial. However, since no statement of facts was contained in the petition and since no report of proceedings of the evidence has been filed in this court, we do not know whether there was any error other than that complained of in the instructions which would warrant allowance of a new trial. It has always been held that even where the trial judge states his reasons for the granting of a new trial, the appellate court is not confined to any particular ground or reason stated by the trial court for the allowance of a new trial, but may examine the complete record for any other errors committed. (6 Nichols, Illinois Civil Practice §6005 (1975).) In Meyer v. Povilat (1959), 20 Ill. App. 2d 279, the court said at page 280: “When leave to appeal from an order granting a new trial is obtained, the argument is not restricted to the grounds mentioned by the trial court. ‘In determining the propriety of the ruling of the trial court on a motion for new trial, the reasons given by the trial court for its action are immaterial. The reviewing court is not limited by such reasons in its consideration of the matter, and the ruling of the trial court granting a new trial can be sustained in the reviewing court on all grounds urged in the lower court in support of the motion even though the trial judge did not state all those grounds as the basis for his decision.’ 2 I.L.P., Appeal and Error, Sec. 633, with citations.” Plaintiff in his post-trial motion complained of numerous errors in the admission and exclusion of evidence, including one where he had asked for a mistrial because defense counsel was allowed to cross-examine plaintiff’s witness as to an automobile-bicycle collision in which the witness was involved, which had no connection with the present case. Rule 306 previously referred to says that the petition shall contain a statement of facts of the case supported by references to the record and of grounds for the appeal. Since this rule was not complied with either in the petition filed or in the excerpts or record filed in this case, we have been prevented from exercising the scope of review that we should exercise in a case such as this. For the foregoing reasons I dissent from the majority opinion.